DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated November 24, 2021 was submitted with the request for continued examination on April 25, 2022.  Claim 1 was amended.  Claim 15 was canceled.  Claims 1-14 and 16-20 are currently pending.
In view of the claim amendments and arguments submitted with the response, the rejections of claims 1-14 and 16-20 (¶¶ 8-36 of the final Office Action) have been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-14 and 16-20 has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiiso et al. (Japanese Patent Publication No. JPS59220904A, machine language translation provided and cited below, cited in previous Office Action) in view of Bauer et al. (U.S. Patent Application Publication No. 2017/0250581 A1).
Regarding claim 1, Aiiso discloses a method for connecting lamination parts to form lamination stacks (Abstract of Aiiso, laminated iron cores), comprising: providing an electric strip (FIG. 1d of Aiiso, core steel strip #1); embossing the electric strip in a first sub-region, which produces a plurality of protruding spacers on one of the flat sides of the electric strip (FIG. 1d of Aiiso, projections #4 punched in core steel strip #1 which form protruding spacers); stamping a plurality of cut-outs into an electric strip, including identically stamping out a plurality of first cut-outs in the first sub-region and in a second sub-region of the electric strip (FIG. 1d of Aiiso, large center hole identically punched in first and second regions of core steel strip #1), and additionally stamping out a plurality of second cut-outs in the second sub-region corresponding to the number of spacers, which second cut-outs are embodied to accommodate the spacers (FIG. 1d of Aiiso, cut-outs #6 punched in second sub-region of core steel strip #1), stamping out lamination parts from the electric strip (FIG. 1b of Aiiso, iron plate #9 stamped out by punch #5), and stacking the stamped-out lamination parts to form lamination stacks (FIGS. 2a-2b, 3a of Aiiso, stack of plates), wherein stamping out the lamination parts comprises: stamping out a first lamination part from the first sub-region and stamping out a second lamination part from the second sub-region (FIGS. 1a-1d of Aiiso, lamination parts stamped out from first and second regions), and stacking the second lamination part either before or after stacking the first lamination part (FIG. 3a of Aiiso, lamination parts stacked together).
Aiiso does not specifically disclose stacking the lamination parts depicted in FIG. 1d such that when the spacers of the first lamination part are resting against the second lamination part, the second cut-outs are positioned offset from the spacers and the second lamination part is spaced apart from the first lamination part by the spacers, the purpose of which spacing is to facilitate detachment of the stacked and glued lamination parts into lamination stacks.  Aiiso, however, discloses forming spacing between adjacent lamination parts with protrusions and corresponding depressions by rotating the lamination part so that the protrusions do not line up with the corresponding depressions (FIG. 5c of Aiiso).  Aiiso discloses that the spacing allows separation between laminated cores (Abstract of Aiiso).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to stack adjacent lamination parts as depicted in FIG. 1d of Aiiso such that the protrusions do not line up with the cut-outs in order to facilitate separation between adjacent laminated cores as taught by Aiiso (Abstract, FIG. 5c of Aiiso).  
Aiiso also does not specifically disclose that the strip is coated with an activatable adhesive layer on at least one flat side of the electric strip and gluing the stamped-out lamination parts to form a plurality of lamination stacks through activation of the adhesive layer.  Moreover, Aiiso discloses connecting the layers of the lamination stack together using interlocking protrusions (FIGS. 1-2 of Aiiso).  Bauer, however, discloses a method for producing a laminated core wherein the laminations are connected to one another by two connection methods ([0013] of Bauer).  In particular, Bauer discloses connecting the layers of the core together via interlocking protrusions ([0014]-[0015] of Bauer) and via adhesive lamination wherein an adhesive is coated on the layers of the stack and activated by curing ([0017] of Bauer).  According to Bauer, using adhesion in addition to interlocking protrusions to connect the layers together allows the laminated core to be safely handled in subsequent processing operations (e.g., applying a coil or embedding via injection molding) and during transport ([0017] of Bauer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to coat the layers of the laminated core of Aiiso with an activatable adhesive and bond the layers together by activation (i.e., curing) of the adhesive layer to form the lamination stack in the method of Aiiso.  One of skill in the art would have been motivated to do so in order to allow the laminated stack to be safely handled in subsequent processing operations (e.g., applying a coil or embedding via injection molding) and during transport as taught by Bauer ([0017] of Bauer).  
Regarding claim 2, Aiiso discloses that the second sub-region is positioned immediately before or after the first sub-region of the electric strip (FIG. 1d of Aiiso, layer with projections #4 formed immediately after layer having cutouts #6).  
Regarding claim 3, Aiiso discloses that the second cut-outs are complementary to the spacers (FIGS. 1d of Aiiso, projections #4 have corresponding cut-outs #6).  
Regarding claim 4, Aiiso discloses that when the first and second lamination parts are stacked, the second cut-outs have an angular offset relative to the spacers (FIGS. 5a-5c of Aiiso).  
Regarding claim 5, Aiiso discloses that the stacked lamination parts are rotated in order to produce the angular offset (FIGS. 5a-5b of Aiiso).  
Regarding claim 6, Aiiso discloses that the electric strip is provided with a plurality of successive second sub-regions such that when the lamination parts are stacked, the second cut-outs entirely accommodate the spacers of the first lamination part (FIGS. 2-3 of Aiiso, cut-outs #6 accommodate projections #4 in stack; stack would necessarily include a plurality of layers having projections #4 to form the core).  
Regarding claim 7, Aiiso discloses that at most, three successive second sub-regions are provided on the electric strip (FIGS. 5c of Aiiso, three successive plates having projections #4b).  
Regarding claim 13, Aiiso discloses that a lateral spacing between two successive spacers corresponds to at least a smallest width of the spacers (FIGS. 5a and 5b of Aiiso, lateral separation of projections greater than width of each projection).
Regarding claim 20, Bauer discloses that the activation is thermal activation ([0008] of Bauer, adhesive activated by temperature).
Claims 8-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiiso in view of Bauer as applied to claim 1 above and further in view of Hara et al. (U.S. Patent Application Publication No. 2005/0152063 A1, cited in previous Office Action) and Nakamura (U.S. Patent Application Publication No. 2015/0256036 A1, cited in previous Office Action).
Regarding claim 8, Aiiso in view of Bauer do not suggest that in terms of width, the spacers are embossed to at least a coating thickness of the adhesive layer.  Hara, however, discloses coating the base material of an adhesive laminated magnetic core with an adhesive coating having a thickness of 1-15 µm ([0085] of Hara).  Nakamura discloses a laminated core having protrusions having a width of 0.5-5.0 mm ([0046] of Nakamura).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the stacked layers of the core in the modified process with an adhesive coating layer having a thickness as taught by Hara and projections having a width as taught by Nakamura since these references establish that layers having such characteristics can be used to successfully make a laminated core.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  The layers in the modified process would have an adhesive coating having a thickness of 1-15 µm ([0085] of Hara) and protrusions having a width of 0.5-5.0 mm (500-5000 µm) ([0046] of Nakamura) which exceeds the thickness of the coating.  
Regarding claim 9, Nakamura does not specifically disclose that the width of the spacers is at least 1 mm.  Nakamura, however, discloses protrusions having a width of 0.5-5.0 mm ([0046] of Nakamura).  Nakamura therefore clearly teaches a width range (i.e., 0.5-5.0 mm) that overlaps with that recited in claim 9 (i.e., at least 1 mm) and which would therefore render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 10, Nakamura does not specifically disclose that the width of the spacers is at most five times a sheet thickness of the electrical strip.  Nakamura, however, discloses protrusions having a width of 0.5-5.0 mm ([0046] of Nakamura) and sheets having a thickness of 0.25 to 0.5 mm ([0043] of Nakamura).  Nakamura therefore clearly teaches a protrusion width range (i.e., 0.5-5.0 mm) that overlaps with that recited in claim 10 (i.e., no more than 5 times the thickness of the sheet or no more than 1.25-2.5 mm) and which would therefore render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 11, Nakamura does not specifically disclose that, in terms of height, the spacers are embossed to at least a coating thickness of the adhesive layer.  Nakamura, however, discloses that the protrusion height is at least 2 times the thickness of the core material layer ([0049] of Nakamura).  Hara discloses coating the base material of an adhesive laminated magnetic core having a thickness of 10-50 µm with an adhesive coating having a thickness of 2-8 µm ([0085] of Hara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the stacked layers of the core in the modified process with layers and adhesive coatings having a thickness as taught by Hara and projections having a height as taught by Nakamura since these references establish that layers and adhesive coatings having such characteristics can be used to successfully make a laminated core.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  The layers in the modified process would have an adhesive coating thickness of 2-8 µm ([0085] of Hara) and protrusions having a height at least 2 times the 10-50 µm layer thickness or at least 20 µm ([0049] of Nakamura).  
Regarding claim 12, Nakamura does not specifically disclose that the height of the spacers is at most three times a sheet thickness of the electrical strip.  Nakamura, however, discloses that the protrusion height is at least 2 times the thickness of the core material layer ([0049] of Nakamura).  Nakamura therefore clearly teaches a protrusion height range (i.e., 2 times or more the sheet thickness) that overlaps with that recited in claim 12 (i.e., at most 3 times the sheet thickness) and which would therefore render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 18, Nakamura discloses that the spacers are embossed to at least a sheet thickness of the electrical strip ([0049] of Nakamura, protrusion height is at least 2 times the thickness of the core material layer).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aiiso in view of Bauer as applied to claim 1 above and further in view of Nakamura.
Regarding claim 14, Aiiso does not specifically disclose that a cross-section of each of the plurality of spacers has a trapezoidal, semicircular, or rectangular contour.  Nakamura, however, discloses a laminated core having protrusions with a trapezoidal contour (FIG. 1A of Nakamura).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the stacked layers of the core in the modified process with trapezoidal contoured projections since Nakamura establishes that layers having such projections can be used to successfully make a laminated core.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aiiso in view of Bauer as applied to claim 1 above and further in view of Wurth (U.S. Patent No. 4,578,853, cited in previous Office Action).
Regarding claim 16, Aiiso does not specifically disclose that head sections of the spacers are detached before the first lamination part is stamped out.  Wurth, however, discloses a method of making a laminated stack of electrical sheets having protrusions wherein head sections of the protrusions are detached before the individual layer is stamped out (FIGS. 1 and 3 of Wurth).  According to Wurth, the projections provide for precise orientation of adjacent lamella in the stack (2:17-20 of Wurth).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to detach head sections of the protrusions before the individual layer is stamped in order to provide for precise orientation of adjacent lamella in the stack as taught by Wurth (2:17-20 of Wurth). 
Claims 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aiiso in view of Bauer as applied to claim 1 above and further in view of Hara and Webb et al. (U.S. Patent No. 5,075,150, cited in previous Office Action).
Regarding claim 11, neither Aiiso nor Bauer specifically disclose that, in terms of height, the spacers are embossed to at least a coating thickness of the adhesive layer.  Hara, however, discloses coating the base material of an adhesive laminated magnetic core having a thickness of 10-50 µm with an adhesive coating having a thickness of 2-8 µm ([0085] of Hara).  Webb discloses a laminated core having protrusions with a height of about 65% to about 70% of the thickness of the core material layer (1:63-66 of Webb).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the stacked layers of the core in the modified process with layers and adhesive coatings having a thickness as taught by Hara and projections having a height as taught by Webb since these references establish that layers and adhesive coatings having such characteristics can be used to successfully make a laminated core.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  The layers in the modified process would have an adhesive coating having a thickness of 2-8 µm ([0085] of Hara) and protrusions having a height of 65% to about 70% of the 10-50 µm sheet thickness or 6.5-35 µm ([0046] of Nakamura).  Nakamura and Webb therefore clearly suggest a projection height range that overlaps with that recited in claim 11 and which would therefore render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 12, Webb discloses that the height of the spacers is at most three times a sheet thickness of the electrical strip (1:63-66 of Webb, height of projection 65% to about 70% of the thickness of the core material layer).
Regarding claim 19, Webb discloses that the height of the spacers is at most equivalent to the sheet thickness of the electrical strip (1:63-66 of Webb, height of projection 65% to about 70% of the thickness of the core material layer).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiiso in view of Bauer as applied to claim 1 above and further in view of Thiede et al. (U.S. Patent Application Publication No. 2018/0265757 A1).
Regarding claim 17, Bauer does not specifically disclose that the activatable adhesive layer is a hot-melt adhesive layer.  Thiede, however, discloses a thermally activatable adhesive composition for producing a stack of metal sheets (Abstract of Thiede) wherein the adhesive is a hot-melt adhesive ([0042] of Thiede, reactive hot-melt adhesive).  According to Thiede, the adhesive has an extremely short activation and curing time thereby saving time to form the laminated stack and making it possible to produce the stacks at high cycle rates ([0049] of Thiede).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a reactive hot-melt adhesive as the adhesive in the method of Aiiso in view of Bauer.  One of skill in the art would have been motivated to do so in order to produce the stacks at high cycle rates as taught by Thiede ([0049] of Thiede).  
Regarding claim 20, Thiede discloses that the activation is thermal activation ([0048] of Thiede, adhesive cured by heating).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Aiiso uses a mechanical joining method (i.e., clinching) wherein interlocking protrusions and cut-outs are used to join the layers of the laminated stack whereas Chung discloses using adhesive to join the layers and only discloses protrusions to facilitate separation and not for joining and that there would be no motivation to combine the references since it would be redundant to combine the two methods of connection (pg. 8, 1st-3rd full ¶¶ of the amendment).  The Office Action, however, is now relying upon the newly cited Bauer reference which provides motivation to coat the layers of the laminated core of Aiiso with an activatable adhesive and bond the layers together by activation (i.e., curing) of the adhesive layer to form the lamination stack in the method of Aiiso (see rejection of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746